SIBLEY, Circuit Judge
(concurring).
I concur in the opinion, adding this: Giersch testified: “We were assisting Shadwick in apprehending and catching gasoline thieves. I knew that after I started the first trip”; and touching the fatal night he said: “Shadwick told me he wanted me to be there at nine o’clock because there was going to be some gasoline thieves out there that evening and he wanted us there first. * * * I presumed that gasoline thieves were going to be there. * * * I figured somebody would catch them. I did not think anything about officers of the law, I would not have cared who it was. Ordinarily officers arrest people and I figured these people would be arrested that night. * * * It was true I did expect officers out there at that tap that night.” I do not see how a jury could reasonably conclude that Giersch’s partner in the hauling, Abrams, knew less or “figured” differently. What nobody knew or expected was that the officers would shoot without reason or necessity.